Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 1 of 10            PageID #: 851




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  JAQUELINE HOLLOWAY,                            CIVIL NO. 19-00298 JAO-RT

                Plaintiff,
         vs.                                     ORDER GRANTING DEFENDANT’S
                                                 MOTION TO DISMISS
  FEDEX EXPRESS,

                Defendant.



         ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

        This action arises from Defendant FedEx Express’ (“Defendant”) alleged

  disability discrimination against pro se1 Plaintiff Jacqueline Holloway (“Plaintiff”)

  by failing to provide reasonable accommodations and terminating her. Defendant

  moves to dismiss on two grounds: (1) Plaintiff previously stipulated and agreed to

  dismiss this action if litigation proceeded in a similar action in the U.S. District

  Court for the Western District of Tennessee and (2) the first-to-file rule permits

  district courts to decline jurisdiction when another similar action involving the

  same parties and issues has already been filed in another district.

        The Court elects to decide this Motion without a hearing pursuant to Rule

  7.1(c) of the Local Rules of Practice for the U.S. District Court for the District of

  1
   Plaintiff initiated this action pro se then retained counsel. Counsel has since
  withdrawn. ECF No. 43.
Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 2 of 10            PageID #: 852




  Hawaii. For the following reasons, the Court GRANTS Defendant’s Motion to

  Dismiss.

                                   BACKGROUND

        Prior to filing this and the Tennessee suits, Plaintiff filed charges of

  discrimination with the Equal Employment Opportunity Commission (“EEOC”)

  and Hawaii Civil Rights Commission (“HCRC”) alleging that Defendant

  terminated her for violating its attendance policy before her doctor released her for

  her medical condition and while she requested an accommodation to successfully

  reenter the workforce. Compl. at 2. On February 14, 2019 and March 7, 2019, the

  EEOC and HCRC issued right to sue letters, respectively. See id.

  A.    Tennessee Action

        Plaintiff commenced an action in the Western District of Tennessee on May

  14, 2019. ECF No. 35-2. There, she alleged that Defendant violated the

  Americans with Disability Act (“ADA”) by discriminating against her and a class

  of disabled employees because of their disabilities, and that Defendant retaliated

  against her because of a prior EEOC claim. ECF No. 35-2 at 3.

        On May 23, 2019, the court issued an Order Granting Leave to Proceed In

  Forma Pauperis indicating that she would screen the complaint to determine

  whether a summons should issue. ECF No. 35-3.




                                            2
Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 3 of 10           PageID #: 853




        On October 9, 2019, Plaintiff filed a Motion to Transfer Venue, requesting

  the transfer of her case from Tennessee to Hawai‘i pursuant to 28 U.S.C.

  § 1404(a). ECF No. 35-5. While the motion was pending, Plaintiff filed an

  amended complaint and a second amended complaint. ECF Nos. 35-6, 35-7. In

  her second amended complaint, she alleged that Defendant violated the ADA by

  failing to provide reasonable accommodations and violated the ADA and Title VII

  of the Civil Rights Act by discharging her in retaliation for filing EEOC claims.

  ECF No. 35-7 ¶¶ 28–29.

        With the court’s permission, Defendant propounded discovery requests upon

  Plaintiff to address the issues raised in her Motion to Transfer Venue. ECF No.

  35-1 at 3–4. Plaintiff failed to respond, even after the court compelled her to do so.

  ECF Nos. 35-8, 35-9. The court consequently denied the Motion to Transfer

  Venue without prejudice. ECF No. 35-10 at 2 (“As stated during the status

  conference, the Court DENIES WITHOUT PREJUDICE Plaintiff’s motion to

  change venue (ECF No. 12) because Plaintiff has failed to comply with discovery

  requests on the matter.”).

        On September 1, 2020, Plaintiff filed a Renewed Motion to Change Venue

  Based Upon Conflict of Interest and Collusion, which Defendant opposed. ECF

  Nos. 49-1, 49-6. Plaintiff then filed a third amended complaint, wherein she

  asserted for the first time that venue in the Western District of Tennessee is

                                            3
Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 4 of 10           PageID #: 854




  improper because a substantial part of the events giving rise to her claims occurred

  in Hawai‘i. ECF Nos. 49 at 2, 49-2. Defendant moved to strike the third amended

  complaint. ECF No. 49-3.

        The court scheduled a November 13, 2020 status conference to discuss all

  pending motions. ECF No. 49-5.

  B.    Hawai‘i Action

        Plaintiff filed this action on June 10, 2019, asserting allegations similar to

  those in the Tennessee action – that Defendant discriminated against her, in

  violation of the ADA, by failing to provide her with her requested accommodation

  and discharging her. Compl. at 1. Plaintiff alleges that venue is proper in Hawai‘i

  because the purported misconduct occurred in this district. See id.

        On September 22, 2019, the parties jointly moved to stay the action

  pursuant to the first-to-file rule and the Court’s inherent power to control its own

  docket. ECF No. 24. Significantly, Plaintiff represented that upon the imposition

  of a stay, she would seek transfer of the Tennessee action to this Court, but if she

  was unsuccessful, she would immediately move to dismiss this action without

  prejudice. Id. at 6–7. The Court granted the motion. ECF No. 26.

        On September 14, 2020, Defendant filed a Motion to Lift Stay and Motion to

  Dismiss. ECF No. 33. The Court lifted the stay but denied without prejudice the

  portion of the motion seeking dismissal because Defendant failed to comply with

                                            4
Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 5 of 10            PageID #: 855




  Local Rule 7.8 and the Court’s General Civil Case Procedures. ECF No. 34.

  Defendant cured the deficiency and filed the present Motion on September 15,

  2020. ECF No. 35. The Court imposed a briefing schedule on September 28,

  2020, setting the response and rely deadlines as October 19, 2020 and November 2,

  2020, respectively. ECF No. 40.

        On October 20, 2020, Plaintiff file a First Request to Extend Time, 2 asking

  for a three-week extension of her response deadline. The Court denied the request

  without prejudice and directed Plaintiff to explain why had not sought dismissal of

  this action given her representation that she would do so if she was unsuccessful in

  transferring the Tennessee action to Hawai‘i. ECF No. 46. Instead of complying,

  Plaintiff filed a response to the Motion. The Court elected to treat the response as

  Plaintiff’s opposition to this Motion in the interest of judicial economy. ECF No.

  48.

                                     DISCUSSION

  A.    Agreement to Dismiss this Action

        Defendant argues that dismissal is required because Plaintiff already agreed

  to dismiss this action should she fail in her effort to transfer the Tennessee action



  2
    Plaintiff initially sent this request to chambers but the Court took no action and
  informed Plaintiff that Local Rule 81.1(f) prohibits pro se parties from
  communicating with the presiding judge or chambers staff. ECF No. 44. The
  Court advised Plaintiff to contact the clerk’s office for filing instructions. See id.
                                             5
Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 6 of 10            PageID #: 856




  here. Plaintiff previously represented:

               Upon a stay of the instant action, Plaintiff will seek to have her
               WDTN Action transferred to this Court on the basis that Hawaii
               is the appropriate venue. If Plaintiff is successful in transferring
               the WDTN [Action] to Hawaii, Plaintiff will dismiss the instant
               action with prejudice to avoid duplication. If Plaintiff is
               unsuccessful in transferring the WDTN Action to Hawaii, and
               instead is required to litigate the substance of the WDTN Action
               in Tennessee, Plaintiff, upon entry of an Order in the WDTN
               Action denying transfer, will immediately move to dismiss
               without prejudice the instant action in Hawaii.

  ECF No. 24 at 6–7. The Tennessee court denied without prejudice Plaintiff’s

  motion to transfer venue due to her failure to comply with related discovery

  requests. ECF No. 35-10 at 2. Notwithstanding the entry of this order in June,

  Plaintiff did not move to dismiss this action.

        Plaintiff offers no explanation regarding her failure to comply with her

  representation, arguing instead that she never wanted this case dismissed. ECF No.

  47 at 2. Although Plaintiff should have fulfilled this obligation that she agreed to

  undertake, and upon which she based her request for a stay, the Court recognizes

  that she is proceeding pro se. Accordingly, the Court declines to dismiss this

  action based solely on her repudiation of her agreement to dismiss this case if the

  Tennessee court denied her motion to transfer venue.




                                            6
Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 7 of 10             PageID #: 857




  B.    First-to-File Rule

        Defendant also contends that the case should be dismissed pursuant to the

  first-to-file rule, which is “a judicially created ‘doctrine of federal comity.’” In re

  Bozic, 888 F.3d 1048, 1051 (9th Cir. 2018) (quoting Pacesetter Sys., Inc. v.

  Medtronic, Inc., 678 F.2d 93, 94–95 (9th Cir. 1982)). It “may be applied ‘when a

  complaint involving the same parties and issues has already been filed in another

  district.’” Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1239

  (9th Cir. 2015) (citation omitted); In re Bozic, 888 F.3d at 1051. Courts analyze

  three factors in determining whether the rule applies: (1) chronology of the

  lawsuits; (2) similarity of the parties; and (3) similarity of the issues. See Kohn

  Law Grp., 787 F.3d at 1240.

        The first-to-file rule should not be rigidly or mechanically applied, “but

  rather is to be applied with a view to the dictates of sound judicial administration.”

  Pacesetter Sys., 678 F.2d at 95. It “is intended to ‘serve[] the purpose of

  promoting efficiency well and should not be disregarded lightly,’” and to drive the

  courts “to maximize ‘economy, consistency, and comity.’” Kohn Law Grp., 787

  F.3d at 1239–40 (alteration in original) (citations omitted).

        While represented by counsel, Plaintiff conceded that the foregoing factors

  are satisfied. ECF No. 24 at 6 (“The action before this Court satisfies all three of

  the threshold requirements under the first-to-file rule.”). Indeed, an independent

                                             7
Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 8 of 10            PageID #: 858




  review reveals they are. First, Plaintiff filed the Tennessee action on May 14,

  2019, approximately one month before this action. Second, the parties in both

  actions are identical. Finally, both actions concern claims that Defendant violated

  the ADA by terminating Plaintiff and failing to accommodate her. Plaintiff argues

  that the language in her Complaint here is “decidedly different” and unlike the

  Tennessee action, references unidentified defendants. Her effort to distinguish her

  claims is unavailing. Issues need only be substantially similar, not identical, to

  meet the similarity of issues factor. See Kohn Law Grp., 787 F.3d at 1240–41

  (citations omitted). Two suits involve substantially similar issues when “there is

  ‘substantial overlap’ between the two suits.” Id. at 1241. Because the two actions

  present the same claims, this factor is met. For these reasons, the Court finds that

  the first-to-file rule applies in this case. 3

         When the first-to-file rule applies, “the second district court has discretion to

  transfer, stay, or dismiss the second case in the interest of efficiency and judicial

  economy.” In re Bozic, 888 F.3d at 1052 (quoting Cedars–Sinai Med. Ctr. v.

  Shalala, 125 F.3d 765, 769 (9th Cir. 1997) (internal quotations omitted)). Judicial



  3
    The presence of factors such as bad faith, forum shopping, or anticipatory suit
  may warrant exception to the application of the rule. See Alltrade, Inc. v. Uniweld
  Prods., Inc., 946 F.2d 622, 627–28 (9th Cir. 1991) (citations omitted). There is no
  evidence that Defendant acted in bad faith. And in fact, by filing what is
  essentially the same lawsuit in two federal forums, Plaintiff has engaged in forum
  shopping.
                                                   8
Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 9 of 10            PageID #: 859




  economy would not be served by staying or transferring this action when it is

  predicated on the same underlying facts and claims as the Tennessee action.

  Transfer of this case to Tennessee would result in duplicative litigation there.

  Moreover, because resolution of the case in Tennessee will be dispositive, the

  imposition of a stay would be pointless. Plaintiff cannot get a second bite at the

  apple here if she is dissatisfied with the outcome of the Tennessee action.4

  Therefore, dismissal is appropriate and the Court GRANTS Defendant’s Motion.

  See Pacesetter Sys., 678 F.2d at 97 (affirming the district court’s declination of

  jurisdiction and dismissal in light of proceedings before another district court).

                                    CONCLUSION

        For the reasons set forth herein, the Court GRANTS Defendant’s Motion to

  Dismiss. ECF No. 35.

  //

  //

  //

  //


  4
    Indeed, res judicata would bar Plaintiff from relitigating her claims here. See
  Paulo v. Holder, 669 F.3d 911, 917 (9th Cir. 2011) (“Under the doctrine of res
  judicata, ‘[a] final judgment on the merits of an action precludes the parties or their
  privies from relitigating issues that were or could have been raised in that action’
  even if that judgment ‘may have been wrong or rested on a legal principle
  subsequently overruled in another case.’” (alteration in original) (citation
  omitted)).
                                            9
Case 1:19-cv-00298-JAO-RT Document 50 Filed 11/10/20 Page 10 of 10              PageID #: 860




        IT IS SO ORDERED.

        DATED:        Honolulu, Hawai‘i, November 10, 2020.




  CIVIL NO. 19-00298 JAO-RT; Holloway v. FedEx Express; ORDER GRANTING DEFENDANT’S MOTION TO
  DISMISS




                                             10
